Name: COMMISSION REGULATION (EC) No 3336/93 of 3 December 1993 amending Regulation (EC) No 3088/93 adopting exceptional support measures for the market in pigmeat in Germany
 Type: Regulation
 Subject Matter: prices;  Europe;  means of agricultural production;  animal product;  agricultural activity;  trade policy
 Date Published: nan

 No L 299/20 Official Journal of the European Communities 4. 12. 93 COMMISSION REGULATION (EC) No 3336/93 of 3 December 1993 amending Regulation (EC) No 3088/93 adopting exceptional support measures for the market in pigmeat in Germany THE COMMISSION OF THE EUROPEAN COMMUNITIES, HAS ADOPTED THIS REGULATION Having regard to the Treaty establishing the European Community, Article 1 Having regard to Council Regulation (EEC) No 2759/75 of 29 October 1975 on the common organization of the market in pigmeat ('), as last amended by Regulation (EEC) No 1249/89 (2), and in particular Articles 20 and 22 thereof, Regulation (EC) No 3088/93 is hereby amended as follows : 1 . In Article 1 ( 1 ), the words 'until 22 November 1993' are deleted. Whereas, because of the outbreak of classical swine fever in certain production regions in Germany, exceptional support measures for the market in pigmeat were adopted for that Member State by Commission Regulation (EC) No 3088/93 (3) ; Whereas, for veterinary reasons, restrictions on the free movement of live pigs and pigmeat products are still in force ; whereas the final date laid down for the granting of aid for the delivery of pigs and piglets to the German authorities pursuant to Regulation (EC) No 3088/93 should therefore be abolished : 2. The following paragraph is added to Article 1 : '4. If the numbers in paragraphs 2 and 3 relating to p&gt;iglets and young piglets are reached, aid may be granted for a following 49 000 piglets and young piglets on the terms laid down in paragraph 2 and for 21 000 piglets and young piglets on the terms laid down in paragraph 3.' 3 . Article 2 ( 1 ) is replaced by the following : ' 1 . Only pigs, piglets and young piglets raised in the zones listed in the Annex to this Regulation can be delivered, provided that the veterinary provisions laid down in Article 1 ( 1 ) of Decision 93/566/EC still apply in these zones on the day the animals are delivered.' 4. The following Article is hereby inserted : 'Article 3a 1 . Article 3 notwithstanding, the German authorities may decide to use the pigs slaughtered for the manu ­ facture of processed products falling within CN code heading 16 02. In this case, the meat shall undergo heat treatment raising the centre temperature to at least 70 ° C. Whereas permission should be given for the use of pigs which have been slaughtered for the manufacture of processed products and which have undergone heat treat ­ ment so as to prevent any risk to health ; whereas provi ­ sion should be made to export these products so as to avoid disturbance on the Community market ; whereas no export refund should be granted, given the quite low price level at which the processing industry can find supplies ; whereas the traditional trade links with third countries for these products should be maintained and any disturbance of the markets in these countries should be avoided ; Whereas account should be taken of the changes in the areas listed in Annex 1 to Decision 93/566/EC in which trade restrictions apply, by replacing the Annex to Commission Regulation (EC) No 3088/93 (4) with ,a new Annex ; 2. The processed products referred to in paragraph 1 must be exported. No export refund shall be granted. The competent authorities shall take the necessary measures to ensure that these provisions are complied with and shall inform the Commission thereof. The said measures shall include in particular the obli ­ gation on the part of the operators to supply at 15-day intervals the data relating to the exports and to complete the customs export formalities in Germany, as well as the obligatory inclusion on the export decla ­ ration, and where, appropriate on the T5 control copy, of the following : "Regulation (EC) No 3336/93, export without refund". Whereas the Management Committee for Pigmeat has not delivered on opinion within the time limit set by the chairman, (') OJ No L 282, 1 . 11 . 1975, p . 1 . 0 OJ No L 129, 11 . 5. 1989, p. 12. (3) OJ No L 277, 10 . 11 . 1993, p . 30 . O OJ No L 273, 5. 11 . 1993, p . 60 . 4. 12. 93 No L 299/21Official Journal of the European Communities conditions and do not give rise to undue profit on the part of the operators. 6 . The German authorities shall inform the 'Commission on a regular basis of the progress of the sales, particularly as regards the prices achieved, the quantities sold and the countries of destination . The authorities shall notify the Commission of the measures taken pursuant to paragraph 5 above.' 5 . The Annex is replaced by the Annex to this Regula ­ tion . 3 . The German authorities shall take all the neces ­ sary measures to ensure that the carcases or half ­ carcases are fully processed and that veterinary requi ­ rements during storage, transport and processing are observed. These measures shall include a permanent on-the-spot check of the meat processing by the competent authorities. Germany shall notify the Commission of the practical administrative and moni ­ toring measures it has taken within 15 days of the adoption of this Regulation . 4. The profits resulting from the sale of any meat of pigs slaughtered by the German authorities for proces ­ sing shall be divided between the Community and Germany on the basis of the scale used to grant the aid. Any loss resulting from the sales transaction shall not be charged to the Community budget. The sale of the meat to the processing industry by the German authorities should be carried out by means of a tender system. 5. Germany shall ensure by appropriate means that sales of processed products falling within CN code heading 16 02 are carried out under fair competitive Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 23 November 1993 ; however, the provisions of Article 1 (5) shall apply from 1 December 1993 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 3 December 1993 . For the Commission Rene STEICHEN Member of the Commission No L 299/22 4. 12. 93Official Journal of the European Communities ANNEX 'ANNEX 1 . In Bundesland Niedersachsen, in the : Emsland Kreis, the Gemeinden : LÃ ¤hden, Stadt Werlte, SpahnharrenstÃ ¤tte, Lorup, Hilkenbrook, Werpeloh, BÃ ¶rger, Rastorf, Lahn, Vrees, GroÃ berichten, HÃ ¼fen and Stadt SÃ ¶gel ; Kreis Cloppenburg, the Gemeinden : LÃ ¶hningen, Lastrup, Lindern, Molbergen, Cloppenburg, Cappeln, Emstek, Garrel , and Essen ; Kreis Vechta, the Gemeinden : Damme, Neuenkirchen, Holdorf, Steinfeld, Dinklage, Lohne and Bakum ; Kreis Diepholz, the Gemeinden : Diepholz, Samtgemeinde, Altes Amt LemfÃ ¶rde, Hemsloh, Rehden, Dickel, Wetschen and Drebber ; Kreis OsnabrÃ ¼ck, the Gemeinden : Bramsche, Rieste, Altershausen, Stadt BersenbrÃ ¼ck, Gehrde, Ankum, Nortrup, Badbergen, Bohmte and Osterkappeln. 2 . In Bundesland Baden-WÃ ¼rttemberg in the Ostalbkreis, the Gemeinden : Unterschneidheim, Taunhausen, Stodtlen, Pfahlheim, RÃ ¶lingen, Rainau, Westhausen, Lauchheim, Bopfingen, Neresheim, Ebnet, Kirch ­ heim-Ries and Riesburg. 3 . In Bundesland Bayern, in the : Ansbach Kreise, the Gemeinden : DinkelsbÃ ¼hl, DÃ ¼rrwangen, Langfurth, MÃ ¶nchsroth, Wilburgstetten, Weiltingen, Wittelshofen, Ehingen am Hesselberg, Gerolfingen, RÃ ¶ckingen and WÃ ¤ssertrÃ ¼dingen ; Donau-Ries Kreise, the Gemeinden : Fremdingen, Markt Offingen, Maihingen, Wallerstein, NÃ ¶rdlingen, Ehingen a.d. Rees, Auhausen, Oettingen, Hainsfarth, Megesheim, Munningen, Wechingen, Deiningen, Alerheim, MÃ ¶ttingen, Reimlingen, MÃ ¶nchsdeggingen, Hohenaltheim, Ederheim, Forheim and Amerdingen. 4. In Bundesland Mecklenburg Vorpommern, the Kreise : Ribnitz-Damgarten, Neubrandenburg and Neubrandenburg Stadt. 5 . In Bundesland Schleswig Holstein, in the : Kreis Herzogtum Lauenburg, the Gemeinden : Bliestorf, Grinau, GroÃ -Boden, GroÃ -Schenkenberg and SchurensÃ ¶hlen ; Kreis Ostholstein, the Gemeinden : AhrensbÃ ¶k, Bad Schwartau, Bosau, Eutin, Malente, Ratekau, Schabeutz, Stockelsdorf and SÃ ¼sel ; Kreis PlÃ ¶n, the Gemeinden : Ascheberg, Barmissen, Belau, BÃ ¶nebÃ ¼ttel, BÃ ¶sdorf, Bothkamp, Dersau, DÃ ¶rnick, GroÃ -Harrie, KalÃ ¼bbe, KÃ ¼hren, Lebrade, Lehmkuhlen, LÃ ¶ptin, Nehmten, Nettelsee, PlÃ ¶n, Post ­ feld, Pretz, Rathjensdorf, RendswÃ ¼hren, Ruhwinkel , Schellhorn, Schillsdorf, Stolpe, Tasdorf, Wahlstorf, Wankendorf, Warnau and Wittmold ; Kreis Segeberg, the Gemeinden : Bad Segeberg, Bahrenhof, Bark, Bebensee, Blunk, BornhÃ ¶ved, Buchholz, BÃ ¼hnsdorf, Daldorf, Damsdorf, Fahrenkrug, Fredesdorf, Geschendorf, Glasau, GÃ ¶nnebek, GroÃ  ­ GladebrÃ ¼gge, GroÃ -Kummerfeld, GroÃ -Niendorf, GroÃ -RÃ ¶nnau, HeidmÃ ¼hlen, HÃ ¶gersdorf, Itzstedt, Klein-RÃ ¶nnau, Krems II , KÃ ¼kels, Latendorf, Leezen, MÃ ¶zen, NegerbÃ ¶tel, Nehms, NeuengÃ ¶rs, Neversdorf, Oering, Pronsdorf, Rickling, Rohlsdorf, Schakendorf, Schieren, Schmalensee, Schwissel, Seedorf, Seth, Stipsdorf, Stocksee* Strukdorf, SÃ ¼lfeld, Tarbek, Tensfeld, Todesfelde, Trappenkamp, Travenhorst, Wahlstedt, Wakendorf I, Weede, Wensin, Westerrade and Wittenborn ; Kreis Stormarn, the Gemeinden : Bad Oldesloe, Barnitz, Elmenhorst, Grabau, Klein-Wesenberg, Meddewarde, Neritz, Nienwohld, PÃ ¶litz, Rethwisch, RÃ ¼mpel, TravenbrÃ ¼ck, Westerau, Badendorf, Feld ­ horst, Hamberge, Heidekamp, Heilshop, MÃ ¶nkhagen, Rehhorst, Reinfeld, Wesenberg and Zarpen ; and Hansestadt LÃ ¼bek.'